Chief Judge Desmond, Fuld and Van Voobhis, JJ. (dissenting).
We dissent and vote to reverse and to grant the relief asked by petitioner on these grounds: first, that section 501 (subd. 1, par. a) of the Vehicle and Traffic Law does not authorize the Commissioner to investigate an applicant’s character or morals but only his ‘ ‘ fitness ’ ’, i.e., his ability to drive a car; second, that, as construed by the court, the statute is unconstitutional as a delegation of legislative power without standards (Packer Collegiate Inst. v. University of State of N. Y., 298 N. Y. 184); and third, that the statute, as now construed and applied, violates the “privileges or immunities of citizens” provision of the Fourteenth Amendment to the Federal Constitution since it interferes with the common right to use the public highways (see Williams v. Fears, 179 U. S. 270, 274).
Judges Burke, Sgeledpi and Be-rgan concur in Memorandum ; Judge Keating concurs in a separate memorandum; Chief Judge Desmond and Judges Fuld and Van Voobhis dissent and vote to reverse in a separate memorandum.
Order affirmed.